Citation Nr: 1031500	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  05-07 363	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30% for a post-traumatic 
stress disorder (PTSD) prior to August 2008.

2.  Entitlement to a rating in excess of 50% for PTSD since 
August 2008.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to May 1970.

This appeal to the Board of Veterans Appeals (Board) originally 
arose from a February 2004 rating action that denied a rating in 
excess of 30% for PTSD.

In May 2005, the appellant (the veteran's sister and custodian) 
and the Veteran testified at a hearing before a decision review 
officer at the RO.

By decision of February 2007, the Board remanded this case to the 
RO for further development of the evidence and for due process 
development.

By rating action of August 2008, the RO increased the rating of 
the veteran's PTSD to 50% from August 2008; the matters of 
ratings in excess of 30% prior to August 2008 and 50% since 
August 2008 remain for appellate consideration.

By decisions of April and December 2009, the Board remanded this 
case to the RO for further development of the evidence and for 
due process development.

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009)), the Board finds that all 
notice and development action needed to render a fair decision on 
the claims on appeal has not been accomplished.

A remand by the Board confers upon a veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West,        11 Vet. App. 
268, 271 (1998).  

Appellate review discloses that in August 2008 a VA psychiatric 
examiner noted that the Veteran had been a resident at the Scenic 
Nursing Home/Ironton Care Center since admission in December 
2007.  In April and December 2009, the Board remanded this case 
to the RO to obtain copies of all clinical records of treatment 
of the Veteran at the Scenic Nursing and Rehabilitation Center, 
at which he was a patient due to the severity of his psychiatric 
disability and his associated inability to live independently.  
In early March 2010, the RO requested the appellant to sign and 
submit written authorization to enable the VA to obtain all 
records of the veteran's psychiatric treatment and evaluation at 
the Scenic Nursing Home/Ironton Care Center.  Although the 
appellant furnished these authorizations to the RO in late March, 
the RO failed to obtain this evidence.  Under the circumstances, 
the Board finds that this case must again be remanded to the RO 
to obtain the additional evidence for which the appellant 
provided information and authorization, following the current 
procedures prescribed in 38 C.F.R. § 3.159.   
  
On remand, the RO should obtain copies of all records of follow-
up psychiatric 	and social work treatment and evaluation of the 
Veteran for PTSD at the St. Louis, Missouri VA Medical Center - 
Jefferson Barracks (JB) Division (VAMC-JB Division) from 
September 2009 up to the present time.  The RO should also obtain 
copies of all records of psychiatric treatment and evaluation of 
the Veteran at the Missouri Veterans Home, 620 N. Jefferson St., 
St. James, Missouri 65559 from November 2009 up to the present 
time.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered constructively in the possession of VA 
adjudicators during the consideration thereof, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Moreover, under 38 C.F.R. § 3.159(b), 
efforts to obtain Federal records should continue until either 
the records are received or notification is provided that further 
efforts to obtain them would be futile.  See 38 C.F.R. 
§ 3.159(c)(1).  
  
The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC 
for the following action:

1.  The RO should obtain from the St. 
Louis, Missouri VAMC - JB Division copies 
of all records of outstanding psychiatric 
and social work treatment and evaluation of 
the Veteran for PTSD from September 2009 up 
to the present time.  The RO should also 
obtain copies of all records of psychiatric 
treatment and evaluation of the Veteran at 
the Missouri Veterans Home, 620 N. 
Jefferson St., St. James, Missouri 65559 
from November 2009 up to the present time.  
In requesting these records, the RO should 
follow the current procedures prescribed in 
38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folder.
  
2.  The RO should obtain copies all 
records of the veteran's psychiatric 
treatment and evaluation by Dr. Phillip 
Rowden, 1006 Herculaneum Ind. Dr., 
Herculaneum, Missouri; and at the Scenic 
Nursing Home/Ironton Care Center,, to 
include by William Clendenin, M.D., 1333 
Scenic Drive, Herculaneum, Missouri 63048 
from admission in December 2007 up to the 
present time.  In requesting these records, 
the RO should follow the current procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should be 
associated with the claims folder.

3.  If any records sought are not obtained, 
the RO should notify the appellant and her 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken. 

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall, 
11 Vet. App. at 271.

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light 
of all pertinent evidence and legal 
authority.

6.  If any benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the RO must furnish her and her 
representative an appropriate Supplemental 
Statement of the Case that includes clear 
reasons and bases for all determinations, 
and affords them the appropriate time 
period for response before the claims 
folder is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The appellant needs take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

